Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Claims 2-17, 19, and 20, as amended below, are allowable.  Pursuant to MPEP § 821.04(a) and 806.04(h), the restriction/election requirement set forth in the communication dated Jan. 11, 2022 is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with Paul Misiak on 2/23/22.  

The claims are amended as follows: 

In claim 4, delete the phrase "a Table 1a compound" after the word "is" in the first line of the claim so it reads: "A compound of Claim 2 that is 

In claim 5, delete the phrase "Table 1a or Table 1b" after the word "a" in the first line of the claim so it reads: "A composition comprising a 

In claim 6, delete the "[MP1]" after the word "Claim" in the next-to-last line of the claim so it reads: "The composition of Claim 5,"

In claim 7, delete the phrase "a Table 1b compound" after the word "is" in the first line of the claim so it reads: "A compound of Claim 2 that is 

In claim 9, delete the phrase "Table 1b" after the word "a" in the first line of the claim so it reads: "A composition comprising a 

In claim 10, add the phrase "to said animal" after the word "thereof" at the end of the last line of the claim so it reads: "and veterinary acceptable salts thereof to said animal."

In claim 15, delete the word "and" before the word "wherein" in the last line of the claim so it reads: "[[and]] wherein the composition further comprises a veterinary acceptable excipient."

18. (Cancelled)

In claim 19, delete the phrase "Claim 18" in the first line of the claim and replace it with "Claim 10", and also delete the phrase "effective amount of a" in the first line of the claim so it reads: "The method of Claim 10 wherein the 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The closest prior art is US 6,630,569 to JESCHKE (cited in the restriction dated 1/11/22), possibly in combination with OHYAMA (Ohyama, M., et al. Biosci. Biotechnol. Biochem. (2011), 75(7); 1354-1363).  While both Jeschke and Ohyama teach the instantly claimed core structure of the depsipeptides, and both teach substitution of the phenyl ring, neither reference teaches substitution with pyrazole moieties.  Further, Ohyama suggests that hindered amines at the instantly claimed position of the pyrazole ring are unfavorable (Fig. 3).  Thus, the use of a pyrazole moiety at this position is not considered obvious and the claimed compounds of Formula (1A1-1) are considered free of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658